DETAILED ACTION 
Claims 1-7 and 16-24, submitted on July 9, 2021, are allowed.  
Withdrawn Rejections 
The rejection of claims 1-7 and 16-18 under 35 U.S.C. 112(b) as being indefinite is withdrawn because the independent claims have been amended to require administration “to a cancer patient having chronic hypoxia” (see, e.g., claim 1).  Applicant explains (see applicant’s specification, submitted on October 21, 2021, at pp. 13-14) that a cancer patient having chronic hypoxia is characterized by certain levels of HIF1-alpha and phospho-ERK-1/2, among other things.  
The rejection of claims 1 and 3-5 under 35 U.S.C. 102(a)(1) as being anticipated by Vredenburgh (J. Clin. Oncol. 25(30), 4722-29 (2007)) is withdrawn because the claims have been amended so that they no longer recite “irinotecan.”  
The rejection of claims 1-7 and 16-18 under 35 U.S.C. 103 as being unpatentable over Yang (PLoS One 10(6), e0129138 (2015)) in view of Bizzarri (Expert Opin. Biol. Ther. 16(3), 407-19 (2016)) is withdrawn because applicant’s arguments (see applicant’s Remarks/Arguments, submitted July 9, 2021, at pp. 7-9) are persuasive.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628